Dixon, J.
(dissenting).
The complainant does not dispute that the city of Bayonne has the right to grade East Twenty-eighth street to the established grade, and that such right is unimpaired by the condemnation proceedings which the complainant had prosecuted against •the defendant. . But the complainant contends that the defendant acquired no right so to grade the street under the city’s resolution of May 6th, 1890 — -first, because the city council passed the ■resolution with improper motives; and, secondly, because the •city’s power to grade streets can be exercised by ordinance only. For these reasons the complainant prayed and the learned vice'chancelloit advised a preliminary injunction restraining the defendant from grading the street.
I think the city itself has such an interest in the carrying out •of this resolution that the work should not be thus stayed, in *294limine, without giving the city an opportunity to be heard on the-questions involved. It should have been made a party to the-suit. Because it was not, so much of the decree as directs an injunction preventing Packard from grading the street should here versed.
For affirmance — The Ci-iief-j ustice, Depue, Magie, Reed,. Scudder, Vans yokel — 6.
For reversal — Dixon, Knapp, Brown, Clement, Smith, Whitaker — 6.